—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered December 20, 1994, convicting defendant, upon his plea of guilty, of violation of probation, revoking his sentence of *144lifetime probation and resentencing him to a term of SVs years to life, unanimously affirmed.
The record does not support defendant’s claim that the court’s decision to impose the instant resentence consecutively to the sentences imposed in defendant’s Bronx murder case was based on a mistake of fact concerning those sentences.
We perceive no abuse of sentencing discretion.
Concur— Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.